OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 23 August 2021 has been entered. New claims 13-18 have been added. As such, claims 1-8 and 11-18 are pending, under consideration, and have been examined on the merits.
The amendments to the title of the invention, as well as to the disclosure of the specification, have overcome the objections to the title and disclosure, respectively, previously set forth in the Non-Final Office Action filed 12 May 2021 (hereinafter “Non-Final Office Action”). The aforesaid objections have been withdrawn, and the Examiner thanks Applicant for making the suggested amendments.
The amendments to the claims have overcome the objections to the claims previously set forth in the Non-Final Office Action. The aforesaid objections have been withdrawn. 
The amendments to the claims have overcome the rejection of claim 6 under 35 U.S.C. 112(b), as well as the rejection of claim 6 under 35 U.S.C. 112(d), both previously set forth. The 112(b) and 112(d) rejections have been withdrawn. 
The amendments to the claims have also overcome the rejection of claims 1-8, 11, and 12 under 35 U.S.C. 103 as unpatentable over Bohme in view of Borouge, 
However, it is noted that new claim objections, as well as new grounds of rejection under 112(a), 112(b), and 103, respectively, are set forth herein, necessitated by the amendments to the claims. 

Examiner’s Note
The Examiner notes that reference hereinafter to the specification is to that which was filed 02 November 2018. 

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:
Claim 16 is objected to for including two periods at the end of the sentence.
In claim 18, the limitation “and wherein the PP-c is not PP homopolymer” is objected to for being redundant – claim 1 recites that “PP-c” is the abbreviation for propylene-olefin copolymer, of which by definition includes a monomer other than propylene and thus cannot be a polypropylene homopolymer. The Examiner suggests striking the aforecited limitation from the claim in order to overcome the issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, the limitation “wherein the PP-c is not metallocene polypropylene” does not find written description support in the disclosure. The only discussion of metallocene polypropylene in the disclosure is pp. 2, 19-27, and states (in reference to the prior art): “A board substrate may have an inner oil resistant coating layer of a blend of PE and PP, and an outer heat-seal layer of PP. However, the cited PP homopolymer MARLEX® by Chevron Phillips or the metallocene polypropylene Affinity® 1450 by Dow Chemical respectively have a too high or a too low melting point for solving the heat-sealing problem between a bottom and the mantle of a microwave-ovenable container.” As such, it is the Examiner’s position that Applicant does not have explicit written description support to exclude the polypropylene-olefin copolymer (PP-c) from including metallocene polypropylene or being formed utilizing a metallocene catalyst. However, Applicant does have written description support for excluding metallocene polypropylene from the claimed outer coating layer (i.e., that which is disclosed
In addition to the suggested amendment for claim 18 set forth above in the objection of claim 18, the Examiner also suggests the following claim language, if Applicant desires to exclude the outer coating layer from containing metallocene polypropylene: “The container of claim 1, wherein the outer coating layer does not include metallocene-catalyzed polypropylene”. Support for the aforesaid amendment can be found on pp. 2, 19-27. 
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitations “the mantle, the downward rim and the upward rim forming a liquid-proof non-leaking seal at a temperature of at least 400°C and less than 490°C, there being a coating of polymer at least on inner surface of the container” and “wherein said board comprises…a co-extruded outer coating layer of propylene-olefin copolymer (PP-c) disposed on and in contact with the inner coating layer” render the claim indefinite, as it is unclear (i) which polymer/layer forms/defines the inner surface of the container, and (ii) which polymer/layer forms the seal between the mantle, the downward rim, and the upward rim. In other words, it is unclear whether the “coating of polymer at least on inner surfaces of the container” defines the seal and inner surface material; if the outer coating layer PP-c defines the seal and is 
The specification indicates that the outer coating layer (PP-c) forms the seal between the mantle, downward rim, and upward rim, as well as defines the inner surface of the container [pp. 6, 3-5; Figure 3]; however, MPEP 2111.01(II) sets forth that it is important not to import into a claim limitations that are not part of the claim. For examination on the merits, the Examiner is interpreting claim 1 where the outer coating layer (PP-c) forms the liquid-proof non-leaking seal and is the material which defines the inner surface of the container, i.e., that which reads on “there being a coating of polymer at least on inner surfaces of the container”. Logically, under the aforesaid interpretation, the fibrous board base would then form the outer surface of the container. The suggested claim language set forth below in the proceeding paragraph exemplifies the Examiner’s interpretation of claim 1 for examination on the merits. 
In order to overcome the indefiniteness issue, the Examiner respectfully suggests the following claim language, of which also improves upon general form of the claim.

A microwave-ovenable, disposable board container comprising a bottom and a mantle extending upwards therefrom, said bottom having a downward rim and said mantle having an upward rim which forms a track, where the downward rim is positioned within the track, where
the bottom and the mantle are formed from a polymer coated fibrous board;

wherein said polymer coated fibrous board comprises:
a fibrous board base,
an inner coating layer of a blend of polyethylene (PE) and polypropylene (PP) disposed on and in contact with the fibrous board base, and
an outer coating layer of propylene-olefin copolymer (PP-c) disposed on and in contact with the inner coating layer,
where the inner coating layer and outer coating layer are coextruded on the fibrous board base; 
where the outer coating layer defines the inner surface of the container and forms the liquid-proof, non-leaking seal; and
where the fibrous board base defines the outer surface of the container. 

Regarding claim 6, the limitation “and joined by heat-sealing at the temperature of at least 430°C and less than 530°C forming the liquid-proof non-leaking seal” renders the claim indefinite. It is unclear what entity is being joined
The specification indicates that the fibrous board base may have the inner coating layer (PE and PP blend) and outer coating layer (PP-c) (as recited in claim 1) disposed in a similar fashion on the opposing side of the fibrous board base (i.e., thus forming an A/B/C/B/A film structure) [pp. 6, 9-15; Figure 6]. The specification also indicates that when the aforesaid polymer coated fibrous board embodiment (A/B/C/B/A) is utilized to form the cup, a heat-sealing temperature of 430°C is required (relative to 400°C for the A/B/C embodiment, pp. 6, 33-35; pp. 7, 1-3] for forming the seal between the mantle, upward rim, and downward rim positioned within the track. 
In view of the aforesaid disclosure (i.e., the specification indicating that the recitation in claim 6 is supposed to be an alternative heat-seal temperature for the A/B/C/B/A embodiment), it is noted that because claim 1 recites the range 400 to 490°C for heat-sealing, the claim 6 range cannot extend past 490°C, otherwise said range would not be in compliance with 35 U.S.C. 112(d) as it would not include all of the limitations of the claim upon which it depends (i.e., claim 1). 
In view of the foregoing, the Examiner is interpreting claim 6 to read as follows, and respectfully suggests amending claim 6 in accordance therewith, to overcome the indefiniteness issue(s) (and potential 112(d) issues) and also be in accordance with the suggested language for claim 1 set forth above: 

6. The container of claim 1, further comprising a first layer of a blend of PE and PP disposed on and in contact with the outer surface of the container defined by the fibrous board base, and a second layer of PP-c disposed on and in contact with the first layer, where the mantle, the upward rim, and the downward rim positioned within the 

Claim 14 is rejected for the same reasons set forth above for claim 6. The Examiner suggests amending claim 14 in accordance with the suggestions set forth above. For examination on the merits, claim 14 is interpreted in the same manner indicated above for claim 6.
Claim 16 is rejected for the same reasons set forth above for claim 6. The Examiner suggests amending claim 16 in accordance with the suggestions set forth above. For examination on the merits, claim 16 is interpreted in the same manner as indicated above (with the additional provision in the claim that the PP of the blend of the inner coating layer and the blend of the first layer is polypropylene homopolymer).
Claims 2-8 and 11-18 are rejected for being dependent upon indefinite claim 1.
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohme et al. (US 2007/0292569; “Bohme”) (prev. cited) in view of Ltd, Borouge Pte. “Borouge to Provide Borealis' New Bormed TD109CF Sealing Film for Medical Industry in the Middle East.” PressReleaseFinder, 2 Apr. 2007, www.pressreleasefinder.com/Borouge/BRGPR028/en/ (“Borouge”; prev. cited, copy prev. provided); the Borealis “Solutions for Medical & Pharmaceutical Film Applications” 2006 Product Brochure (“Borealis”; prev. cited, copy prev. provided); Yan (US 2011/0168771; “Yan”) (prev. cited); and Fredericks et al. (US 6,129,653: “Fredericks”) (newly cited). 
“Lamination and Converting Conversion Factors - Dow Laminating Adhesive Products.” Laminating Adhesive, Dow Chemical Company, www.laminatingadhesiveproducts.com/technical-articles/lamination-and-converting-conversion-factors (“Dow”; copy provided herewith) is relied upon as an evidentiary reference for claims 4, 11, 12, 15, and 17. 
Regarding claim 1, Bohme discloses a packaging material for food, where the packaging material is suitable for use in forming food packaging containers including bags, cartons, carton blanks, or other packages or constructions for containing food items [Abstract; 0002, 0003, 0005, 0021, 0030, 0031, 0065, 0066]. 
The packaging material comprises a substrate, an oil resistant layer overlying (disposed on and in contact with) the substrate, and a heat-seal layer overlying the oil inter alia, paper or paperboard [0035] (claim 1, fibrous board base). The oil resistant layer is an extruded polymeric material formed from, inter alia, a blend of polyethylene and (metallocene) polypropylene (i.e., homopolypropylene) [0036-0038, 0057, 0059, 0064] (claim 1, coextruded inner coating layer of a blend of PE and PP). Bohme discloses that both of the oil resistant layer and heat-seal layer are, inter alia, coextruded on the substrate [0057, 0059, 0064].
Bohme discloses that the heat-seal layer (claim 1, extruded outer coating layer) is for thermal bonding to form a food package [0042]. Bohme teaches that the heat-seal layer may be formed from any suitable thermoplastic polymeric material having a low melting or softening point, such that the heat-seal can be initiated at a relatively low temperature, for example, from about 82 to 193°C [0043, 0047]. The material may be selected to provide a wide hot tack sealing window, such that the heat-seal may be formed over a range of temperatures with the desired duration and degree of tackiness [0043]. 
Bohme is silent regarding the thermoplastic polymeric material of the heat-seal layer being a propylene-olefin copolymer (claim 1, extruded outer coating layer of propylene-olefin copolymer); is silent regarding specific structural details of a container formed from the disclosed packaging material (claim 1, bottom having downward rim; mantle extending upwards from bottom and having an upward rim forming a track; downward rim positioned within the track; fibrous board base defining outer surface of container; heat-seal layer forming inner surface of container); and is also silent regarding the heat-seal being a liquid-proof, non-leaking seal formed at a temperature  (claim 1, the mantle, the downward rim, and the upward rim forming a liquid proof non-leaking seal at a temperature of at least 400°C and less than 490°C). 
Borouge teaches the thermoplastic polymer Bormed™ TD109CF – a polypropylene sealing material that combines processing advantages with high transparency, purity, excellent sealing behavior, and sterilizability [page 1]. Borouge teaches that TD109CF is suitable as a sealable layer for pouches and form-fill-seal films; exhibits low solubles and extractables; exhibits a broad sealing window of approximately 35°C allowing for increased production efficiency; exhibits a low sealing initiation temperature in the range of 103 to 105°C allowing for increased production efficiency; is transparent, chemically inert, and contamination-free; and is approved for use by the (U.S.) Food and Drug Administration (FDA) [page 1]. 
Borealis, the manufacturer of Bormed™, teaches that Bormed™ TD109CF is a polypropylene terpolymer which exhibits a melting temperature of 130°C and has excellent heat-sealing properties; low seal initiation temperature; extremely low blooming; and extremely low extractables [page 2]. Borealis teaches that TD109CF is suitable as the sealing layer in coextruded films in food packaging and medical applications [page 2]. 
Yan discloses a paperboard food container with enhanced barrier and seal performance [Abstract; 0002, 0012; Figures 2 and 4]. The container includes a bottom having a downward rim; and a body which extends from the bottom, said body having an upward rim forming a track; wherein the downward rim is positioned within the track. The body and bottom are each formed from blanks which include a paperboard substrate layer having one side coated with a barrier layer and a (second) sealant layer 
Fredericks discloses the same structural type of paper-based container generally disclosed by Yan – formed from a bottom having a downward rim and a body having an upward rim forming a track, where the downward rim is positioned within and heat-sealed to the track [Abstract; Figures 1 and 2; col 1, 7-10; col 2, 50-67; col 3, 1-22]. Fredericks teaches that the aforesaid structural types of paper-based containers (i.e., cups) are fabricated using a Horauf Model BMP-200 machine, with temperature set between 350-460°C, resulting in a production output of at least 165 cups per minute [col 3, 15-22, 29-34]. 
Bohme and Borouge are both directed toward packaging containers and heat-seal polymers suitable therefor. Bohme and Borealis are both directed toward food packaging containers and heat-seal polymers suitable therefor. Bohme and Yan are both directed toward food packaging containers formed from heat-sealable packaging 
Given that Bohme discloses that the heat-seal layer may be formed from any suitable thermoplastic polymeric material having a low melting or softening point, for example, from about 82 to 193°C, and thus a low seal initiation temperature, and preferably has a wide heat-seal window, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized Bormed™ TD109CF, taught by both Borouge and Borealis, as the thermoplastic polymer of the heat-seal layer, as TD109CF would have been recognized as a suitable heat-sealant thermoplastic polymer for food packaging applications, approved for use by the FDA, which would have exhibited the aforesaid low melting point (130°C is within the range disclosed by Bohme), low seal initiation temperature, and wide heat-seal window (see MPEP 2144.07); and in order to form a packaging material and container therefrom which would have exhibited a contamination-free, chemically inert, food-contact safe inner surface exhibiting excellent heat-seal characteristics, produced with increased production efficiency. 
Additionally, given that Bohme is not limited in terms of the structure of the packaging container, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the packaging material of Bohme (set forth immediately above) into the container structure/construction taught by Yan, as the packaging material of Bohme (that of a paperboard substrate, barrier layer, and 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the aforesaid container (immediately set forth above, as taught by Yan) utilizing a Horauf Model BMP-200 machine with temperature set between 350-460°C, as taught by Fredericks, in order to produce at least 165 cups per minute; additionally or alternatively because the aforesaid process utilizing the BMP-200 machine would have been recognized as a suitable equivalent process for forming the heat-sealable paper-based cups (of the structural-type discussed herein), where an express suggestion to do so is not necessary (see MPEP 2144.06(II)).
The packaging material of modified Bohme would have comprised all of the features set forth above, where (i) the thermoplastic polymer material of the heat-seal layer would have been Bormed™ TD109CF; (ii) said packaging material would have been formed into a food packaging container exhibiting a bottom having a downward rim, a body extending upward from the bottom and having an upward rim forming a track, the downward rim being positioned within and heat-sealed to the track, where said bottom and body are formed from blanks of the packaging material joined by the aforesaid heat-sealing of respective heat-seal layers in contact with one another [see Yan Figure 4; 0061], where the heat-seal layer defines the inner surface of the container (i.e., oil resistant layer positioned facing the interior of the container); and where (iii) the 
It is noted that Applicant’s specification discloses that the claimed extruded outer coating layer of propylene-olefin copolymer (PP-c) is formed from TD109CF, “a propylene alpha olefin copolymer by Borealis AG developed for the manufacture of unoriented films in particular and having a reported melting point of 128-132°C” [pp. 6, 25-28]. As such, the thermoplastic polymer material of the heat-seal layer of the packaging material/container of modified Bohme being TD109CF reads on the claimed PP-c. 
Further, with respect to the claimed seal being liquid-proof and non-leaking, formed at a temperature of at least 400°C and less than 490°C (of which constitutes a product-by-process limitation, see MPEP 2113(I) and (II), where the structure implied by the process steps is interpreted as the seal being liquid-proof and non-leaking), the temperature range of 350-460°C overlaps and therefore renders prima facie obvious the claimed (heat) seal temperature (see MPEP 2144.05(I)), where it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have increased or decreased the aforesaid temperature within the range of 350-460°C (see MPEP 2144.05(II) –obvious to determine the optimum conditions within a disclosed range in the prior art), including over the presently claimed portion of 400-460°C, in order to increase or decrease the degree of adhesion between the bottom and the body of the food packaging container.
Given that the food packaging container of modified Bohme, set forth above, is identical or substantially identical to the claimed container in terms of (at least) (i) the 
With respect to the claimed container being “microwave-ovenable”, given that the food packaging container of modified Bohme, set forth above, is substantially identical to the claimed and disclosed container in terms of (i) structural configuration and material composition of the polymer coated fibrous board; (ii) the structure of the container formed from the polymer coated fibrous board; and (iii) the heat-seal temperature which joins the bottom and body to form the structure, as well as the heat-seal material being TD109CF; where (iv) neither of the claims nor the specification indicate any other particular feature which renders the container microwave-ovenable, there is a reasonable expectation that the food packaging container of modified Bohme would have inherently been microwave-ovenable and/or is interpreted as reading on microwave-ovenable, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)).
Furthermore, with respect to the claimed term “disposable”, it is noted that Applicant’s specification does not set forth any specific structure, material composition, or definition associated with said term. Thus, “disposable” is interpreted as ‘capable of being disposed’, where one of ordinary skill in the art recognizes that cups, containers, and bottles are disposable (anything is technically disposable, but not everything is Additionally or alternatively, given the substantially identical nature of the food packaging container of modified Bohme (as set forth above in numerous instances), there is also a reasonable expectation that the container would have been disposable (see MPEP 2112(V) and 2112.01(I)). As such, the food packaging container of modified Bohme, set forth above, reads on all of the limitations of claim 1.  
Regarding claim 2, as set forth above in the rejection of claim 1, the polypropylene included in the polyethylene-polypropylene blend which forms the oil resistant layer of the food packaging container is homopolypropylene (disclosed as metallocene polypropylene, of which one of ordinary skill in the art recognizes is homopolypropylene) [further, see specification pp. 2, 19-23]. 
Regarding claim 3, Bohme teaches that the blend includes about 50 to 100 wt.% (homo)polypropylene and about 0 to 50 wt.% polyethylene [0038], where the aforesaid respective ranges encompass and therefore render prima facie obvious the claimed ranges of 50 to 80 wt.% PP and 20 to 50 wt.% PE, respectively (see MPEP 2144.05(I)). 
Regarding claim 4, Bohme discloses that the weight of the oil resistant layer is from about 0.05 to 25 lb./ream [0041], of which, through simple calculation, is approximately equivalent to about 0.08 to 40.7 g/m2, as evidenced by Dow [Grams per sq. meters (GSM) = pound per ream X 1.628], of which overlaps and therefore renders prima facie obvious the claimed range of the weight of the inner coating layer being 5 to 15 g/m2 (see MPEP 2144.05(I)). Additionally, Bohme teaches that the weight of the 2, of which overlaps and therefore renders prima facie obvious the claimed range of the weight of the outer coating layer being 5 to 15 g/m2 (see MPEP 2144.05(I)). 
Regarding claim 5, as set forth above in the rejection of claim 1, the food packaging container of modified Bohme includes the bottom and body formed from the packaging material blank comprising the paperboard substrate; the oil resistant layer disposed on the paperboard substrate, said oil resistant layer comprising a polyethylene-polypropylene blend; and the heat-seal layer disposed on the oil resistant layer, said heat-seal layer comprising TD109CF. 
Bohme is silent regarding the outer surface of the food packaging container (the opposite side of the fibrous board base) including a heat-sealable coating layer comprising a propylene-olefin copolymer or a polypropylene-polyethylene blend. 
However, as set forth above, Yan teaches that the outer surface of the food packaging container, and thus the outer surface of the blanks which form the bottom and body, are coated with a (first) sealant layer [0012, 0023, 0033, 0047], where one of ordinary skill in the art recognizes that the (first) sealant layer provided on the outer surface of the food packaging container functions (at least) to protect the paperboard substrate of said container from exposure to substances located outside of the container in the ambient environment or to which the container may be exposed during transport or other operations (e.g., water, water vapor, mechanical wear).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the sealant layer on the outer surface of the 
Additionally, in view of the benefits and compatibility associated with the thermoplastic polymer Bormed™ TD109CF as set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have also utilized TD109CF as the aforesaid outer sealant layer applied on the opposing side of the paperboard substrate (i.e., that which defines the outer surface of the container), as TD109CF would have been recognized in the art as a suitable heat-sealant thermoplastic polymer for food packaging applications, approved for use by the FDA (see MPEP 2144.07). 
The food packaging container of modified Bohme would have comprised all of the features set forth above and would have further comprised TD109CF provided on the outer surface of the container, thereby reading on the claimed outer surface of the container being provided with at least one heat-sealable coating layer of PP-c or a blend of PE and PP. 
Regarding claim 6, as set forth immediately above in the rejection of claim 5, the outer surface of the container of modified Bohme would have been coated with TD109CF.
As such, modified Bohme is silent regarding a first layer of a blend of polyethylene and polypropylene being positioned between the outer surface of the container and the layer of TD109CF positioned thereon. In other words, modified Bohme is silent regarding the container exhibiting an A/B/C/B/A layer configuration (see rejection of claim 6 under 35 U.S.C. 112(b) above); and as set forth above in the rejection of claim 5, discloses an A/C/B/A layer configuration (A=TD109CF seal layer, C=fibrous board base, B=oil resistant blend layer).
However, given that the polyethylene-polypropylene blend of the oil resistant layer functions as a barrier layer (as disclosed by Bohme); given that the oil resistant layer may be coextruded with the heat-seal layer (as disclosed by Bohme); and given that the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coextruded the oil resistant layer and heat-seal layer on both sides of the paperboard substrate (thereby forming the aforesaid prima facie obvious the claimed range of at least 430°C (see MPEP 2144.05(I); see interpretation of claim 6 above in the rejection of claim 6 under 112(b)). As such, all of the limitations of claim 6 are read on. 
Regarding claims 7 and 8, the rejection of claim 1 above reads on (and addresses therein) the container being microwave-ovenable and disposable). Furthermore, since neither the “cup” nor “tray” are limited in terms of the size or shape of the container, the packaging container of modified Bohme reads on both of the aforesaid. As such, all of the limitations of claims 7 and 8 are read on.
Regarding claims 11 and 12, the rejection of claim 4, set forth above, reads on the limitations of claims 11 and 12. Specifically, the respective weight ranges disclosed by Bohme for the oil resistant layer (inner coating layer) and heat-seal layer (outer coating layer) encompass and therefore render prima facie obvious the respective claimed ranges of about 10 g/m2 for the inner and 10 g/m2
Regarding claim 13, the rejections of claims 1-3, set forth above, read on the limitations of claim 13. The oil resistant layer is formed from a blend of about 50 to 100 wt.% homopolypropylene and about 0 to 50 wt.% polyethylene (see MPEP 2144.05(I)). 
Regarding claim 14, the rejections of claims 1-3 and 6 (of which is also in consideration of the rejection of claim 5), reads on the limitations of claim 14. 
Regarding claim 15, the rejections of claims 1-6 (see in particular claim 4) read on the limitations of claim 15.
Regarding claim 16, the rejections of claims 1, 2, 5, and 6 read on the limitations of claim 16. 
Regarding claim 17, the rejections of claims 1, 2, 4, 5, and 6 read on the limitations of claim 17.
Regarding claim 18, as set forth above in the rejection of claim 1, the heat-seal layer of the packaging container of modified Bohme is formed from TD109CF, of which is not a metallocene polypropylene and thus the heat-seal layer does not contain metallocene polypropylene, thereby reading on the limitations of claim 18. 

Response to Arguments
Applicant’s arguments, see Remarks filed 23 August 2021, pages 7 and 8, with respect to the rejection of the claims under 35 U.S.C. 103 as unpatentable over Bohme in view of Borouge, Borealis, and Yan (as evidenced by Dow) previously set forth in the Non-Final Office Action, have been fully considered by the Examiner but are moot as the aforesaid rejection has been withdrawn, and new grounds of rejection are set forth herein in view of newly cited prior art to Fredericks.
However, in an effort to facilitate compact and expedient prosecution, the Examiner has provided responses to Applicant’s position(s).
On page 7 of the Remarks, Applicant asserts that Bohme does not teach or suggest the PP-c as claimed. The Examiner agrees, however, it is noted that the grounds of rejection (previously set forth, as well as set forth herein) do not rely upon Bohme for the teaching of PP-c, but rather, rely on Borouge and Borealis for the teaching thereof. Applicant is directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. For these reason, Applicant’s argument is not found persuasive.
On page 7 of the Remarks, Applicant asserts that Bohme teaches that the packaging material is formed into bags and heat is used to seal the open ends of bags. While Bohme does provide the aforesaid teachings, Bohme is also not limited thereto, and as such it is the Examiner’s position that Applicant is taking an overly narrow view/interpretation of the Bohme reference. Bohme, at [0031], states that the packaging materials may be used to form bags, cartons, carton blanks, or other packages. For this reason, Applicant’s argument is not found persuasive.
On page 7 of the Remarks, Applicant asserts that because Yan does not teach the PP-c for the heat-seal layer and the PP-PE blend for the oil resistant barrier layer, that Yan does not remedy the deficiencies of Bohme. However, it is noted that Yan was not relied upon in the grounds of rejection for either of the aforesaid. Rather, Yan is relied upon to teach the general container structure and positioning of the respective layers. For this reason, Applicant’s argument is not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MCR/Examiner, Art Unit 1782        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782